Citation Nr: 1433576	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-35 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for cataract right eye with ocular migraine with drusen (hereinafter right eye disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) from January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In March 2011, the Veteran testified at a travel board hearing in Waco, Texas before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In August 2011, the Board remanded the claim for a VA examination to assess the current nature and severity of the Veteran's right eye disability.  The Veteran underwent a VA eye examination in February 2012.  The examination provided the information needed to fully address the claim pursuant to the rating criteria. The Board finds that the RO complied with the remand directives and therefore, a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).

In March 2011, the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU).  In August 2011, the Board referred the claim to the RO for appropriate action because the Veteran is service-connected for multiple disabilities and it was not indicated which disabilities were causing the impairment in her ability to work.  Given this, the Board does not currently have jurisdiction over this claim and will not adjudicate it as part of the claim for a compensable rating for a right eye disability.  See Rice v. Shinseki, 22 Vet. App. 477 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record.)

Because benefits were granted as a part of the Benefits Delivery at Discharge (DDD) program, there is no paper claims file and all documents pertinent to this Veteran are either located on Virtual VA or VMBS.  Further consideration of the case must take into consideration the existence of this electronic record.
FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's corrected distance vision was at worst 20/20; no impairment in visual acuity was shown.

2.  As of February 28, 2012, the objective evidence reveals an average contraction of the right eye visual field of 56 degrees.


CONCLUSIONS OF LAW

1.  Prior to February 28, 2012, the criteria for a compensable rating for a service-connected right eye disability had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Code 6028 (2008); 38 C.F.R. § 4.75-4.79, Diagnostic Code 6027 (2013).

2.  As of February 28, 2012, the criteria for a 10 percent rating, but no higher, for a service-connected right eye disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Code 6080 (2008); 38 C.F.R. § 4.75-4.79, Diagnostic Code 6080 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran was provided general notice concerning the criteria for service connection prior to her discharge from active duty.  In an April 2009 letter, she was provided the specific rating criteria used to rate the disabilities on appeal.  The Veteran's claim arises from her disagreement with the initial disability evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained service treatment records and identified VA outpatient treatment records.  The Veteran submitted additional records , to include Army hospital records and lay statements in support of her claim.  The RO considered this new evidence and provided a Supplemental Statement of the Case.  No other records have been identified as being potentially relevant to the claim on appeal.  

VA has also fulfilled its duty to assist the Veteran by affording the Veteran two VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Veteran was afforded a VA examination in connection with her claim in October 2009.  Thereafter, in August 2011, the Board remanded the claim to schedule the Veteran for a new VA eye examination to assess the current severity of her condition.  The February 2012 examination was adequate as it was based on a physical examination of the Veteran and provides the medical information needed to address the issue on appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Rating Eye Disabilities Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time. Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that there has been a change in the rating criteria for eye disabilities, effective from December 10, 2008.  When the rule was changed, the regulators indicated that the new criteria would apply only to claims received on or after December 10, 2008.  See 73 Fed. Reg. 66543  (Nov. 10, 2008).  
The Board recognizes that the Veteran did not file a claim in the traditional fashion and was granted service connection as part of the Benefits Delivery at Discharge (BDD) program.   It appears the RO considered the claim using both the old and the new regulations to determine whether the Veteran demonstrated entitlement to a compensable rating.  See July 2009 Statement of the Case.  The Veteran's right eye cataract was initially rated under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6028 (2008). Under DC 6028, senile and other preoperative cataracts were rated based on impairment of  vision.  The new criteria no longer provides for DC 6028. 73 Fed. Reg. 66543  (Nov. 10, 2008).  Instead, cataract disabilities are now rated under DC 6027, for cataracts of any type.  Preoperative cataracts are still evaluated based on visual impairment.  38 C.F.R. § 4.79, DC 6027 (2013).  

Impairment of vision includes consideration of visual acuity, visual field and muscle function.  38 C.F.R. § 4.75.  Notably, pursuant to current regulations, muscle function will only be considered when there is medical indication of disease or injury that may be associated with impaired muscle function.  38 C.F.R. § 4.75(b) (2013).  See also 38 C.F.R. § 4.77 (2008) (stating that consideration of muscle function will be undertaken "only when the history and findings reflect disease or injury of the extrinsic muscles of the eye, or of the motor nerves supplying these muscles") .

Visual acuity is evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b); see also 38 C.F.R. § 4.75 (2008) (stating that the "best distant vision obtainable after best correction by glasses will be the basis of rating . . .").

A compensable rating for loss of visual acuity requires that corrected vision be at best 20/40 in one eye and 20/50 in the other. See 38 C.F.R. § 3.84(a), DC 6079 (2008); 38 C.F.R. § 4.79, DC 6066 (2013). The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a (2008); 4.79 (2013).  Higher evaluations are provided for more severe visual impairment.  Id. 

Pursuant to 38 C.F.R. § 4.76 (2008), measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.   Pursuant to 38 C.F.R. § 4.75(b) (2013), examinations of visual fields are only to be conducted when there is a medical indication of disease or injury that may be associated with a visual field defect.  Here, in its August 2011 remand, the Board specifically directed an examiner to perform visual field testing.  Upon review of the most recent VA examination, during which a test for impairment of the visual field was performed, the Board finds consideration warranted in this case.

The 2008 regulations and the current regulations both indicate that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500. The difference represents the total remaining degrees of visual field. The difference divided by 8 represents the average contraction for rating purposes. 38 C.F.R. § 4.76a (2008); 38 C.F.R. § 4.77(b) (2013).

Under the 2008 version of DC 6080, unilateral visual field impairment was assigned a 10 percent rating for concentric contraction of the visual field to 60 degrees, but not to 45 degrees; concentric contraction to 45 degrees, but not to 30 degrees; concentric contraction of the visual field to 30 degrees, but not to 15 degrees; loss of the nasal half of the visual field; or loss of the temporal half of the visual field.  A 20 percent rating is assigned for unilateral concentric contraction of the visual field to 15 degrees, but not to 5 degrees, and a 30 percent rating is assigned for unilateral concentric contraction of the visual field of 5 degrees.  Higher ratings are assigned only for bilateral loss of visual field. 38 C.F.R. § 4.84a, DC 6080. 

Under the current version of DC 6080, a 10 percent rating is warranted for concentric contraction of visual field with a remaining field of 46 to 60 degrees unilaterally or bilaterally, 31 to 45 degrees unilaterally, or 16 to 30 degrees unilaterally; a 20 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees unilaterally; a 30 percent rating is warranted for concentric contraction of visual field with a remaining field of 31 to 45 degrees bilaterally or 5 degrees unilaterally; a 50 percent rating is warranted for concentric contraction of visual field with a remaining field of 16 to 30 degrees bilaterally; a 70 percent rating is warranted for concentric contraction of visual field with a remaining field of 6 to 15 degrees bilaterally; and a 100 percent rating is warranted for concentric contraction of visual field with a remaining field of 5 degrees bilaterally. 38 C.F.R. § 4.79, DC 6080.

III.  Entitlement to a Compensable Rating

Although not specifically claimed, service connection for a right eye disability was established as directly related to military service because the disability was first diagnosed while on active duty with continuing residuals.  The Veteran has been assigned a noncompensable rating since October 1, 2008.  

Service treatment records show complaints of severe light sensitivity with migraine headaches beginning in February 2008.  An MRI scan showed optic nerve drusen in both eyes.  Ongoing neuritis was not diagnosed.  The eye examination showed 20/20 corrected vision in both eyes.  There was slight opacity of the right lens. 
 
In October 2009, after the Veteran filed a notice of disagreement with the RO's initial rating, she underwent a VA examination in connection with her claim.  Symptoms during service were reviewed, to include severe migraines and photophobia.  Diplopia, pain, itching, watery eyes or dryness were not noted.  Right eye unaided visual acuity was 20/25 for distance vision and 20/40 for near vision.  Right eye corrected vision was 20/20 for both distance and near vision.  Refractive error/presbyopia was found due to the normal aging process.  Visual field testing was not performed.

In March 2011, the Veteran provided testimony to the Board at a hearing.  She indicated she was not currently under a doctor's care for her right eye condition.  She indicated that prior to separation from service she was given glasses.  She stated she had normal vision, but the glasses were to assist with her migraines.  She indicated pain in her eye and extreme sensitivity to light requiring her to wear shades.   She indicated the glasses did not seem to help her headaches and she felt her vision was worsening.

Following a remand by the Board, in February 2012, the Veteran underwent another VA eye examination.  The Board specifically directed the examiner to perform visual field testing.  The Veteran reported her vision was deteriorating faster than before she was provided glasses and when she took her glasses off she could not see.  She related dryness in her eyes both with her glasses on and with them off.  She stated she was told to use Visine, but now her eyes were dry more often than not.  She indicated she could not focus quickly and when she reads has to struggle to focus, although focus was possible as long as the text was not too small.  Physical examination revealed corrected vision was 20/20 in both eyes for both distance and near vision.  

The visual field deficit test (equivalent to peripheral Goldmann testing) revealed the following:

Meridian 			Normal Degrees	Veteran's Right Eye 

0 (Temporally)   		85			75
45 (Up Temporally)		55			57
90 (Up)			45			36
135 (Up Nasally)		55			56
180 (Nasally)			60			57
225 (Down Nasally)		50			42
270 (Down)			65			60
315 (Down Temporally)	85			69

Following the provisions of  38 C.F.R. § 4.76a (2008) and C.F.R. § 4.77(b) (2013), as of February 28, 2012, average concentric contraction of the right eye visual field was 56 degrees.

On consideration of the Veteran's right eye disability, the examiner opined:

This patient does have bilateral optic disc drusen as confirmed by myself and the neuro-ophthalmologist, the visual field was essentially normal.  There is no decreased corrected vision and the optic nerve drusen do not cause headaches.  Optic nerve drusen are congenital in nature although they do enlarge and become more prominent with aging.  This patient does not have significant cataracts in either eye.  She has a few punctate opacities that may never change and which can be seen in young children.  She is correctable to 20/20 [bilaterally].  This veteran's migraines are more likely than not exacerbated by her uncorrected or undercorrected hypermetropia which is a refractive error which becomes manifest as we age and lose the ability to accommodate.  The veteran's major complaints are related to her difficulty focusing and this is related to her refractive error and early presbyopia, not due to optic nerve drusen or her nonexistent cataracts.

The evidence shows that findings of migraines were due to refractive error which is a congenital condition and not related to the Veteran's service connected eye disability.  Notably, service connection is not available for refractive errors of the eye, to include presbyopia or diminished focusing power.  See 38 C.F.R. § 3.303(c)(congenital or developmental conditions).  In addition, the Veteran is service-connected for migraines and was assigned a 30 percent disability rating to compensate for such disability effective October 1, 2008.  Thus, the Board finds that the disabling effects of the Veteran's migraines are not for consideration at this time.

The evidence indicates that the Veteran's visual acuity is normal and both eyes manifest corrected visual acuity better than 20/40.  Thus, a compensable rating based on impairment of visual acuity is not warranted at any time during the appeal period.

However, on the February 28, 2012 VA examination, there was objective evidence of a visual field defect as measured by a test equivalent to the Goldmann visual field test. As of February 28, 2012, the test revealed the Veteran's right eye to have average concentric contraction to 56 degrees. Therefore, pursuant to DC 6080, under either the old or the new regulations, the Veteran's impairment of visual field warrants an evaluation of 10 percent, but no higher.

The Veteran cannot be afforded a compensable rating based on impairment of muscle function since there is no evidence of record of diplopia or other loss of muscle functioning in the right eye.

IV. Extraschedular Considerations

The Board has considered whether the record warrants referral for consideration of an extraschedular rating for the Veteran's right eye disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

Upon review of the record, the Board finds that the rating schedule addresses the occupational impairment produced by the Veteran's disability throughout the appeal period, and provides for higher ratings for a disability involving more severe visual impairment than the Veteran's.  The Board recognizes the Veteran's trouble focusing, dryness of the eyes and the significant discomfort caused by her migraines and sensitivity to light.  Trouble focusing was not found to be related to her service-connected disability and, as noted, the Veteran is compensated for migraines and their attendant symptoms under 38 C.F.R. § 4.124a, DC 8100. The Board finds that overall the Veteran's loss of sight, to the extent it is shown to exist, is contemplated by the rating criteria.  The Board has considered the dryness in the Veteran's eyes mentioned at the most recent VA examination.  However, the Board finds that a referral for consideration of an extraschedular rating is not warranted due to dryness of the eyes because there is no showing in the record that such symptomatology has caused marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER 

Prior to February 28, 2012, a compensable rating for cataract right eye with ocular migraine with drusen is denied.

On and after February 28, 2012, a disability rating of 10 percent, but no higher, for cataract right eye with ocular migraine with drusen is granted, subject to regulations governing the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


